Citation Nr: 1135998	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and an anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant requested a Travel Board hearing before a Veterans Law Judge.  A May 2009 letter notified the appellant that a Travel Board hearing had been scheduled in June 2009.  However, the appellant did not report for the hearing.  Therefore, the appellant's hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to service connection for PTSD due to several in-service stressors.  Although the appellant specified that he sought service connection for PTSD, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  An October 2007 VA examination report reflects that the appellant has diagnoses of dysthymic disorder and anxiety disorder not otherwise specified.  Therefore, the Board has characterized the issue on appeal as noted on the title page.

In a stressor statement received in July 2007, the appellant stated that he witnessed a guard mate get killed aboard his ship on August 22, 1968.  He noted that it occurred in a non-battle situation.  An August 1968 VA treatment record reflects that the appellant was stationed on the USS Ogden in August 1968.  His service personnel records reflect that the appellant commenced continuous sea duty in August 1968 and that he participated in an amphibious operation on the USS Ogden from August 24 to August 25, 1968.  Thus, the evidence reflects that the appellant was stationed on the USS Ogden, but was not involved in combat, on August 22, 1968, the date he claims the incident occurred.  In an April 2008 statement, the appellant stated that he handled dead bodies in body bags while in Vietnam.  A June 2006 U.S. Armed Services Center for Unit Records Research (CURR) response reflects that the appellant's ship was involved in combat operations while he was in Vietnam.  The appellant was seen for VA examination in October 2007.  The VA examiner found that the appellant did not meet the criteria for combat-related post-traumatic stress disorder.  However, there is no indication that the RO attempted to verify the appellant's other claimed stressors of seeing someone killed on August 22, 2008, or of handling body bags.  Therefore, the case must be remanded so that the RO can attempt to verify all of the appellant's claimed stressors, including the stressors not related to combat.   

Additionally, a May 2008 letter from a VA staff psychiatrist reflects that the appellant has been diagnosed with PTSD related to his combat experiences in Vietnam.  The VA psychiatrist stated that the appellant served in Naval Aviation and provided supplies at drop sites in helicopters, where he frequently came under enemy fire.  The appellant's service personnel records reflect that his military occupational duties were flight deck handler and aviation fuels watchstander.  However, the May 2008 VA staff psychiatrist did not indicate that he reviewed the appellant's service treatment records or service personnel records.  Thus, a new VA examination is necessary to resolve the discrepancies between the October 2007 VA examination report, which indicated that the appellant did not meet the criteria for combat-related post-traumatic stress disorder,  and the May 2008 opinion, which indicated that the appellant's PTSD was related to his combat experiences.

During the course of this appeal, 38 C.F.R. § 3.304(f) was amended to provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or contract equivalent confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (2010).  The May 2008 letter from the VA staff psychiatrist suggests that the appellant's PTSD may be related to the appellant's fear of hostile military activity.  The October 2007 VA examiner did not address whether the appellant's claimed stressor of fear of hostile military activity is adequate to support a diagnosis of PTSD.  Consequently, a new VA examination is necessary to determine whether the appellant has a stressor of fear of hostile military activity that is adequate to support a diagnosis of PTSD.

Finally, the VA treatment records in the file only date to October 2008.  As the appellant has received treatment for his PTSD at VA, VA treatment records from October 2008 to present may be pertinent to the claim.  Consequently, the Board requests the appellant's VA treatment records from October 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from October 2008 to present.  If no records are available, the claims folder must indicate this fact.

2.  Contact the U. S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate agency, and request that it investigate and attempt to verify the alleged stressor involving the death of a service member on the USS Ogden on August 22, 1968, and the claimed stressor that the appellant handled dead bodies.  (See July 2007 stressor statement; April 2008 substantive appeal).  If no records are available, the AOJ should note such in the file.

3.  After any records obtained have been associated with the claims file, and after identification of any stressor deemed verified, the appellant should be afforded a VA examination to determine the following:

* Determine the nature and etiology of any acquired psychiatric disability found, to include PTSD, dysthymic disorder and/or anxiety disorder not otherwise specified.  

* The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the appellant has an acquired psychiatric disability, to include PTSD, dysthymic disorder and/or anxiety disorder, that is causally related to his military service.  

* The VA examiner should specifically address whether the appellant's identified stressors are related to a fear of hostile military or terrorist activity and whether the identified stressors are adequate to support a diagnosis of PTSD.

* If any of the appellant's other claimed stressors are verified, the VA examiner should address whether the appellant has PTSD as a result of the verified stressors.

* The VA examiner should reconcile the October 2007 VA examination which indicates that the appellant failed to provide compelling, verifiable evidence of combat-related trauma and the May 2008 VA psychiatrist's statement indicating the appellant had PTSD related to his combat experiences.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include PTSD, dysthymic disorder and an anxiety disorder, not otherwise specified.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


